Metcalf, J.
The offered testimony rf Townsend was properly rejected. It would not have contradicted the testimony of Mowry, if it had been received; and it does not appear that it was offered for that purpose. It was not admissible foi the purpose of impeaching the tenant’s title to the demanden premises; for a grantee’s title cannot be prejudiced by declarations of the grantor made subsequently to the grant. Bridge v. Eggleston, 14 Mass. 245. Aldrich v. Earle, 13 Gray, 578.
The testimony of Reed, which the demandant offered, was also inadmissible for the purpose of impeaching the title of the tenant. If admissible at all, it was only for the purpose of contradicting Mowry’s testimony. And if it be conceded that testimony was admissible for that sole purpose, although it would have tended also to impeach the tenant’s title; yet it could not properly be admitted, unless the state of the other evidence in the case showed clearly that the legal tendency of such testimony would be to contradict the testimony which Mowry had given. These exceptions do not show this prerequisite to the testimony which the demandant sought from Reed. They do not set forth the circumstances under which Mowry stated to Reed that the land demanded in this suit was his, and offered to mortgage it to secure a debt due from him to Reed. It does not appear that Reed and Mowry had any conversation concerning the previous conveyance of the land to the tenant, or that Reed then had any knowledge of it. Mowry’s offer to mortgage the land to Reed, and declaration that it was his, may have been, for aught that the exceptions show, a mere falsehood uttered by a debtor to a pressing creditor — a falsehood which did not contradict Mowry’s testimony that his deed to the tenant was not fraudulent, any more clearly than it contradicted his testimony that he made that deed. Certainly the offered testimony was not admissible to contradict Mowry’s testimony that.he made a deed to the tenant; for that was a *567fact admitted by the demandant, and about which there was no dispute at the trial. Even if Mowry had actually mortgaged the land to Reed, that fact could not have been given in evidence to contradict Mowry’s testimony that he had previously conveyed the land to the tenant, or his testimony that he conveyed it in good faith.
If it had appeared from the exceptions that Mowry had spoken to Reed, or Reed to him, concerning the conveyance to the tenant, and Mowry had declared that the land therein described was his, perhaps such declaration might have been admissible as tending to contradict his testimony that the conveyance was made bona fide. But, as the matter is presented to the court, in this bill of exceptions, it does not appear that' Mowry’s declaration to Reed had any reference Whatever to the conveyance made to the tenant. And as the exceptions do not show affirmatively that Reed’s testimony was wrongly excluded, they must be overruled. Parmenter v. Coburn, 6 Gray, 510.

Exceptions overruled.